UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 98-1641



AL CUJAS,

                                               Plaintiff - Appellant,

            versus


INTERNAL REVENUE,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CA-97-741-1)


Submitted:    July 30, 1998                 Decided:   August 25, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Al Cujas, Appellant Pro Se.    Donald Bruce Tobin, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Al Cujas appeals the district court’s order granting summary

judgment to the Defendant on his action filed under the Freedom of

Information Act (FOIA), 5 U.S.C. § 552 (1994). Our review of the

record and the district court’s opinion discloses no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Cujas v. Internal Revenue, No. CA-97-741-1 (M.D.N.C. Apr.

16, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2